          Case 1:19-cv-10281-ADB Document 10 Filed 05/13/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

________________________________________
 HYEWOONG YOON,                         )
       Plaintiff                        )                 Civil Action No.: 1:19-CV-10281-ADB
 v.                                     )
 KOREAN BROADCASTING SYSTEM             )
       Defendant                        )


                               PLAINTIFF’S STATUS REPORT

       The Plaintiff, Hyewoong Yoon, is filing this status report to notify the Court that

Plaintiff’s counsel made an unintentional error the civil action cover sheet by leaving the “related

cases” section blank. Although there are no other cases in this court with the same parties on

both sides, Mr. Yoon has also filed cases with the same claims against Seyeon Lee and Juhyung

Lee with docket numbers 1:19-cv-10278-PBS and 1:19-cv-10280-WGY respectively. Mr. Yoon

has already agreed with Defendant’s, Korean Broadcasting System’s counsel, who is also

representing the Mr. and Ms. Lee, to consolidate the three cases into one. Mr. Yoon has also filed

a case against his former guardian, Hyunwook Joo, in this Court, docket number 1:19-cv-10351-

MPK. That case, although many of the facts and claims are different then the other three cases,

some of the facts overlap. If the Court and/or counsel for Mr. Joo or the other defendants wishes

to consolidate that one as well, Counsel for Plaintiff will assent.



Respectfully Submitted,


/s/ Joseph Perl________
Joseph Perl
Attorney for Plaintiff
B.B.O. 680509
203 Arlington St., Suite 2
       Case 1:19-cv-10281-ADB Document 10 Filed 05/13/19 Page 2 of 2



Watertown, MA 02472
781-704-7047
